Case: 13-7057    Document: 13    Page: 1   Filed: 04/26/2013




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                HAROLD W. VAN ALLEN,
                   Claimant-Appellant,

                            v.

    Eric K. Shinseki, SECRETARY OF VETERANS
                      AFFAIRS,
                  Respondent-Appellee.
                ______________________

                       2013-7057
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 12-2957, Judge William A. Moor-
 man.
                ______________________

                     ON MOTION
                 ______________________

    Before RADER, Chief Judge, DYK and WALLACH, Circuit
                         Judges.
 PER CURIAM.
                        ORDER
     Harold W. Van Allen submits a motion entitled a
 “motion for stay” and a filing on February 22, 2013 that
 this court also construes as a motion for an extension of
Case: 13-7057    Document: 13     Page: 2    Filed: 04/26/2013




 2                             HAROLD VAN ALLEN   v. SHINSEKI
 time to file his informal brief. Van Allen also files a
 submission entitled “Extraordinary Writ of Mandamus.”
     We deal here largely with Van Allen’s request for a
 writ of mandamus, the subject of which appears to be an
 order of the United States District Court for the District
 of Columbia directing him to show cause why his com-
 plaint should not be dismissed.
     That complaint, brought pursuant to the Administra-
 tive Procedure Act (APA), 5 U.S.C. § 706(2)(A), purported
 to bring a class action suit against the Department of
 Veterans Affairs (DVA), seeking “equal expedited and
 timely administrative review of veteran service connected
 disability claims” and a writ of mandamus to “order the
 DVA to ensure (nationally) equal administrative timely
 handling of DVA service connection compensation claims.”
     Van Allen’s complaint further sought certification for
 a class action against the Department of the Navy, Board
 of Correction of Naval Records [BCNR], seeking “an
 injunction compelling the defendant BCNR [to] review the
 DVA claim 29-719-334 with the newly DVA . . . discovered
 facts and to correct military records and grant retroactive
 disability retirement,” and a remand of Navy USCFC
 case(s) back to the BCNR for further administrative
 review of the new facts . . . by BCNR staff not previously
 involve in the unauthorized denials of reconsideration.”
 The thrust of that cause, as the district court has ex-
 plained, was an assertion that the BCNR should be or-
 dered to correct Van Allen’s military records to provide for
 disability retirement pay and health care reimbursement
 dating back to 1978.
     Van Allen’s objections appear to be directed at the
 BCNR and the DVA, and this court has authority to
 review certain orders from those government agencies.
 See 38 U.S.C. § 7292(c); 28 U.S.C. § 1295(a)(2). But
 because Van Allen’s potential claims do not fall within the
 Little Tucker Act as he did not waive the money damages
Case: 13-7057       Document: 13    Page: 3   Filed: 04/26/2013




  HAROLD VAN ALLEN    v. SHINSEKI                           3
 in excess of $10,000, and the order from which he seeks
 review was from a district court rejecting jurisdiction over
 an APA claim, the district court’s order is not one that he
 could take an appeal to this court.
     The All Writs Act provides that the federal courts
 “may issue all writs necessary or appropriate in aid of
 their respective jurisdictions and agreeable to the usages
 and principles of law.” 28 U.S.C. § 1651(a). As this statu-
 tory language makes clear, the Act is not itself a grant of
 jurisdiction. “While the All Writs Act authorizes employ-
 ment of extraordinary writs, it confines the authority to
 the issuance of process ‘in aid of’ the issuing court’s juris-
 diction . . . [T]he Act does not enlarge that jurisdiction.”
 Clinton v. Goldsmith, 526 U.S. 529, 534-35 (1999).
     Here, any request for relief regarding the district
 court proceedings must be directed to the United States
 Court of Appeals for the District of Columbia Circuit.
 Since Van Allen appears to have filed the same petition
 for a writ of mandamus with that court already, we need
 not transfer the matter, and we thus dismiss the petition.
     Van Allen, however, has appealed from a ruling of the
 Veterans Court that appears to involve the same or
 similar dispute, is still before this court. To the extent
 the arguments raised in Van Allen’s petition are directed
 to the proceedings in the Veterans Court, those argu-
 ments belong in his brief, which must be filed within 60
 days from the date of this order.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The petition for a writ of mandamus is denied.
     (2) Van Allen’s brief is due within 60 days from the
 date of filing of this order.
     (3) Each side shall bear its own costs with regard to
 the writ.
Case: 13-7057    Document: 13    Page: 4   Filed: 04/26/2013




 4                            HAROLD VAN ALLEN   v. SHINSEKI
     (4) All other pending motions are denied.




                                   FOR THE COURT

                                   /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk